ING USA Annuity and Life Insurance Company and its Separate Account B ING Rollover Choice SM Variable Annuity Supplement dated May 6, 2014 to the Contract Prospectus dated May 1, 2014 The following information amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current Contract Prospectus for future reference. NOTICE OF AND IMPORTANT INFORMATION REGARDING PROPOSED FUND SUBSTITUTIONS The following information only affects you if you currently invest in the subaccount that corresponds to the Fidelity ® VIP Equity-Income Portfolio and/or the Pioneer Equity Income VCT Portfolio ING USA Annuity and Life Insurance Company (the “Company”) and its Separate Account B (the “Separate Account”) have filed an application with the Securities and Exchange Commission to permit the following “Replaced Funds” to be replaced with the following “Substitute Fund”: Replaced Funds Substitute Fund Fidelity ® VIP Equity-Income Portfolio (Service Class 2) Voya Russell TM Large Cap Value Index Portfolio (Class S) Pioneer Equity Income VCT Portfolio (Class II) Prior to the implementation of the substitutions, the Voya Russell
